Cockrell, J.
The plaintiffs in error were convicted of murder in the second degree and sentenced to life imprisonment.
The main assignments of error are placed upon the fact that the verdict was received and sentence passed after midnight of Saturday, about half past two o’clock.
It is urged first that the term of court expired at midnight and that therefore a mistrial should have been ordered. The statute does not fix the term of the court. It merely directs that the term begin on a certain Monday, and that on the Monday succeeding this Saturday a term be held in another county of the circuit. Should, however, the Circuit Judge see fit to continue the Holmes County term into the following week, the jurisdiction of the court would be in no wise affected; the only possibility of embarrassment being that the judge might under the *293statute be penalized should he fail to appear without sufficient excuse, at the .time set for the opening of the term in the other county.
Bid the action of the court in overruling the motion for a new trial and imposing the sentence violate the common law maxim that Sunday is dies non jurídicas f
The plaintiffs in error rely upon the statement by this Court in Hodge v. State, 29 Fla. 500, 10 South. Rep. 556, that while a verdict may be received and entered on Sunday, yet it seems that judgment or sentence cannot be entered on that day. In that same case, however, p. 508, there is another senible that the Sunday on which judicial action is forbidden begins with sunrise and ends Avith sunset. Again in Hanley v. State, 50 Fla. 82, 39 South. Rep. 149, Avhile the record did not present the point so as to make a decision necessary, we very plainly intimated that .such Avas the law of this State. It is but a slight step to the declaration that such is the law. In the olden days it Avas difficult to fix the exact time when midnight arrived, Avhile sunrise was of easy observation. Again in holding courts during the daylight those in attendance were kept from public worship and the exhibition of secular’ activity was offensive to those engaged in religious duties. These, and perhaps other considerations, prevented the application of the prohibition to the courts who were unable to finish their serious labors by the midnight hour.
The postponement beyond the term of the hearing of a motion for a new trial is largely discretionary. Practically the sole ground to be presented or saved on that motion Avas the sufficiency of the evidence. The laAv fixed rigidly the sentence to be imposed. After seven months, counsel for the plaintiffs in error practically abandons any suggestion of error at the trial other than an insist*294anee that the evidence does not measure up to murder in the second degree, for it is clear that the refused charges had no sufficient foundation of fact.
There are many contradictions in the testimony, but the State’s case made out a reckless shooting without reasonable excuse or justification, and the judgment is affirmed.
Shackleford, C. J., and Taylor, Hocker and Whitfield, J. J., concur.